DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to amended claims 1, 9, 13 filed on 01/31/2022 have been respectfully considered but they are not persuasive.
In Remark page 9, first paragraph, applicant argued that Applicant can find no teaching or suggestion in any combination of Lam or Andronikos of, at least, "determine[ing] a path for a camera skid, the camera skid configured to be moved around a physical object without following a visible definition." To the contrary, for example, Lam discusses a "circular rail," which is a visible path. Andronikos does not cure this deficiency of Lam" as recited in each of independent claims 1, 9, and 13
The examiner respectfully disagrees with Applicant’s argument. In fact, in paragraph [0074], Andronikos discloses “Alternatively, the camera pose may be generated fully automatically based on analysis of game play… path smoothing may be performed by an automated algorithm” Andronikos teaches a camera skid (a camera pose) can be generated fully automatically based on an automated algorithm (without following a visible definition).
In Remark page 9, second paragraph, applicant argued that Applicant can find no teaching or suggestion in any combination of Lam or Andronikos "the path including an irregular path determined based on enablement of the set of cameras to detect three-din1ensional characteristics of the physical object for inclusion in the image data during the moving of the camera skid, the path also determined based on a speed, a quality, or a storage space associated with generating a three-dimensional model of the physical object using the path and the image data," as recited in each independent claims 1, 9, 13.
The examiner respectfully disagrees with Applicant’s argument. In fact, in paragraph [0004], Andronikos discloses ““the virtual cameras may be incorporated into existing workflows to supplement physical cameras” and [0103] “Methods...Virtual cameras may operate in 3D Euclidean space…” and [0164] “applying to orbital rail constraints, for a primary or other subject that is moving quickly,..a heuristic that utilises velocity V of the primary subject…” and [0167] “a heuristic that favours constraints within those specific areas of the arena 110 is important. FIG. 14,..a first subject 1421 attempts to kick the ball past a second subject 1420 and into a goal 1422…that is within the area of the orbital rail constraint 1440 and proximate to the line rail constraint 1430. Current virtual camera 1420 has the option to transition onto…the line rail constraint 1430…occurring during the `penalty shoot-out`” Andronikos teaches determine the motion path of the virtual camera incorporated to physical cameras operates in 3D Euclidean space (i.e. the x,y,z co-ordinates of the camera within the space of the arena) on an irregular rail constraints (the line rail constraint 1430 within the orbital constraint 1440, Fig. 14) based on detect 3D characteristic of the physical object (player 1421 kick the ball past a player 1420 into a goal 1422) for operation in the image (Fig. 14) during the moving of the camera skid (1420) and the a speed to provide better framing (a shorter path) opportunities by utilizing the velocity V of the virtual cameras to transition smoothly and operate in 3D model (Euclidean) space over a time range.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 8, 9, 11, 13, 20  are rejected under 35 U.S.C. 103 as being unpatentable by Lam et al. (U.S. 2017/0287165 A1) in view of Andronikos et al. (U.S. 2019/0080495 A1). 
Regarding Claim 1 (Currently amended), Lam discloses a system (Lam, [0017] “an image processing system” for generating a three-dimensional model of a physical object (Lam [0040] “captured image data of the imaged real object OB1 is associated with data of a 3D model” comprising: 
a camera skid configured to be moved fully around the physical object  (Lam, Fig. 1, [0042] “the imaging section 40 can be moved along a circular rail RL centering on a specific axis” and Fig. 6, [0061] The meter MT1 is an image indicating a distance  between the imaging section 40 and the real object OB1” Lam teaches a camera skid (a rail RL with attached of a imaging section 40 (camera) is configured to move along a circular the physical object OB1, Fig. 1.
a  camera on the camera skid configured to capture image data corresponding to at the physical object (Lam, [0013] “the captured image data, a video sequence which is obtained while the imaging section is being moved relative to the real object” and Fig. 6, [0061] The meter MT1 is an image indicating a distance between the imaging section 40 and the real object OB1” a camera (image section 40) on the camera skid (a rail RL) can capture a series of image data (video sequence)  corresponding to the real object OB1; and 
a computing device configured to determine a path for the camera skid, the path (Lam, Fig. 1, [0042] “The imaging section 40 images external scenery on the basis of the control signal transmitted from the main body section 100, the imaging section 40 can be moved along a circular rail RL centering on a specific axis” a computing device (100)  determines a path of the camera skid (rail RL) is a circular path (Fig. 1)  , a quality or a storage space associated with generating a three-dimensional model of the physical object using the path and the image data (Lam,  Fig. 2, [0042] “The imaging section 40 is moved along the rail RL on the basis of the control signal by an actuator 41, the real object OB1 is disposed on the specific axis, and thus the imaging section 40 can image the real object OB1 while being rotated by 360 degrees” and  [0046] “The 3D model storage portion 121 stores a 3D model (3D CAD model) created by using computer-aided design (CAD) as a 3D model corresponding to a shape and a structure of the real object OB1” and [0056] “a rigid body conversion matrix included in view parameters on the basis of the view and the depth map so that re-projection errors are minimized on a virtual plane… of the imaging section 40, the image contour and the contour of the 2D model are aligned with each other on the display section 20 with higher accuracy” Lam teaches determine a path (the imaging section 40 move along the rail RL) a based on a quality of a real object (OB1) is disposed on the specific axis associate with a 3D model (CAD) generates a shape and structure of the real object (image data) with a high accuracy on basis of receiving the control signal by an actuator 41 (signal on the path).
However, Lam does not teach a camera skid configured to be moved without following a visible definition;
a set of cameras on the camera skid.
including an irregular path determined based on enablement of the set of cameras to detect three-dimensional characteristics of the physical object for inclusion in the image data during the moving of the camera skid, the path also determined based on a speed associated with generating a three-dimensional model of the physical object using the path and the image data.
Andronikos teaches a camera skid configured to be moved without following a visible definition (Andronikos, [0074] “Alternatively, the camera pose may be generated fully automatically based on analysis of game play… path smoothing may be performed by an automated algorithm” Andronikos teaches a camera skid (a camera pose) can be generated fully automatically based on an automated algorithm (without following a visible definition).
a set of cameras on the camera skid (Andronikos, [0070] “As seen in FIG. 1, the arena 110 includes a single ring of cameras 120A-120X. Each of the cameras 120A-120X is physically located at a respective predetermined location with respect to the the arena 110” and  [0074] The processing unit 205 may be configured to receive controlling input from a controller 180 that specifies the position of a virtual camera within the arena 110” Andronikos teaches a set of cameras 120A-120X to capture objects and connect to a processing unit (205) to receive controlling input from a controller 180 that specifies the position of a virtual camera within the arena 110.
including an irregular path determined based on enablement of the set of cameras to detect three-dimensional characteristics of the physical object for inclusion in the image data during the moving of the camera skid, the path also determined based on a speed associated with generating a three-dimensional model of the physical object using the path and the image data (Andronikos, [0004] “the virtual cameras may be incorporated into existing workflows to supplement physical cameras” and [0103] “Methods may be used to generate constraints for virtual cameras. Virtual cameras may operate in 3D Euclidean space over a time range” and [0164] “applying to orbital rail constraints, for a primary or other subject that is moving quickly, an orbital rail constraint with a large radius is likely to provide better framing opportunities. Therefore, a heuristic that utilises velocity V of the primary subject, or optionally another subject may be applied” and [0167] “a heuristic that favours constraints within those specific areas of the arena 110 is important. FIG. 14 is an example of the configuration of subjects within an area during a `penalty shoot-out` phase of a soccer game. During the penalty shoot-out phase, a first subject 1421 attempts to kick the ball past a second subject 1420 and into a goal 1422. The events of interest are confined to the area immediately in front of the goal 1422, that is within the area of the orbital rail constraint 1440 and proximate to the line rail constraint 1430. Current virtual camera 1420 has the option to transition onto either the orbital rail constraint 1440 or the line rail constraint 1430. Both of the constraints 1430 and 1440 are well placed to capture the events occurring during the `penalty shoot-out`” Andronikos teaches determine the motion path of the virtual camera incorporated to physical cameras operates in 3D Euclidean space (i.e. the x,y,z co-ordinates of the camera within the space of the arena) on an irregular rail constraints (the line rail constraint 1430 within the orbital constraint 1440, Fig. 14) based on detect 3D characteristic of the physical object (player 1421 kick the ball past a player 1420 into a goal 1422) for operation in the image (Fig. 14) during the moving of the camera skid (1420) and the a speed to provide better framing (a shorter path) opportunities by utilizing the velocity V of the virtual cameras to transition smoothly and operate in 3D model (Euclidean) space over a time range.
Lam and Andronikos are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Lam to combine with a set of cameras and a path of cameras (as taught by Andronikos) in order to apply a set of cameras capture a real object and determine the path based on a speed because Andronikos can provide a set of camera (120A-120X) and determine the path of the virtual camera on an irregular rail constraints based on the a speed (Andronikos, Fig. 14 [0004] [0103] [0164] [0167]). Doing so, the viewer is able to actively adjust the camera viewpoint to his or her preference within the constraints of the capture system (Andronikos, [0003]).
Regarding Claim 8, the system of claim 1, Lam discloses 
generate the three-dimensional model of the physical object using the additional image data and the image data (Lam, Fig. 1, [0041] “The image processing system SYS includes a main body section 100” and Fig. 2, [0046] “The 3D model storage portion 121 stores a 3D model (3D CAD model) created by using computer-aided design (CAD) as a 3D model corresponding to a shape and a structure of the real object OB1. The captured image stored in the captured image database 123 is one imaging frame of the real object OB1 imaged from a specific location, a moving image obtained by imaging the real object OB” a computing device (100) generates a 3D model (121) corresponding to a shape and a structure of the real object OB1 including the captured image data (123) and known distance from a specific location for additional image data.
However, Lam does not explicitly teach wherein: the computing device is further configured to determine an additional path for the camera skid the determining of the additional path based on the additional path, allowing the set of cameras on the camera skid to capture more detail of the physical object; 
Andronikos teaches the computing device is further configured to determine an additional path for the camera skid, the determining of the additional path based on the additional path, allowing the set of cameras on the camera skid to capture more detail of the physical object (Andronikos, [0002] “in an arrangement where a subject is surrounded by a ring of cameras, corresponding to a position in between (real camera) captured views” and [0138] “As seen in FIG. 15, first orbital rail constraint 1510 has too small a radius to allow the virtual camera 1530 to view all the subjects, especially one subject 1540 who is not in the frame at all. The orbital rail constraint 1520 provides a much better vantage point for capturing the subjects within the video frame than the constraint 1510, and it is determination of the orbital rail constraint with a most suitable vantage point that the step 540 aims to determine” Andronikos teaches a ring of cameras (of camera skid, virtual camera 1530) cameras chose an addition path 1520 to move around the object (Fig. 15) to have a much better vantage point for capturing the subjects within the video frame than the path 1510.
Lam and Andronikos are combinable see rationale in claim 1.
Regarding Claim 9 (Currently amended), Lam in view of Andronikos discloses a non-transitory machine-readable storage medium storing a set of instructions which when executed by one or more processors (Lam, [0014] [0045] “a non-transient computer readable media stores a computer program embodying instructions to execute by a computing device, a CPU 110” cause the one or more computer processor to perform operations, the operations comprising: 
determining a path for a camera skid, the camera skid configured to be moved around a physical object without a visible definition, the path ;
causing capture of image data using camera on the camera skid (Lam, [0013] “the captured image data, a video sequence which is obtained while the imaging section is being moved relative to the real object” and Fig. 6, [0061] The meter MT1 is an image indicating a distance between the imaging section 40 and the real object OB1” a camera (image section 40) on the camera skid (a rail RL) can capture a series of image data (video sequence) at a series of locations; and  F231.P19B35 
(Lam, Fig. 2, [0042] “The imaging section 40 is moved along the rail RL on the basis of the control signal by an actuator 41, the real object OB1 is disposed on the specific axis, and thus the imaging section 40 can image the real object OB1 while being rotated by 360 degrees” and  [0046] “The 3D model storage portion 121 stores a 3D model (3D CAD model) created by using computer-aided design (CAD) as a 3D model corresponding to a shape and a structure of the real object OB1” and [0056] “a rigid body conversion matrix included in view parameters on the basis of the view and the depth map so that re-projection errors are minimized on a virtual plane… of the imaging section 40, the image contour and the contour of the 2D model are aligned with each other on the display section 20 with higher accuracy” Lam teaches determine a path (the imaging section 40 move along the rail RL) a based on a quality of a real object (OB1) is disposed on the specific axis associate with a 3D model (CAD) generates a shape and structure of the real object (image data) with a high accuracy on basis of receiving the control signal by an actuator 41 (signal on the path).
However, Lam does not explicitly teach a camera skid configured to be moved without following a visible definition;
a set of cameras on the camera skid.
including an irregular path determined based on enablement of the set of cameras to detect three-dimensional characteristics of the physical object for inclusion in the image data during the moving of the camera skid, the path also determined based on a speed;
causing movement, the camera skid around the physical object based on the chosen path
Andronikos teaches causing movement the camera skid around the physical object based on the chosen path (Andronikos, [0138] “As seen in FIG. 15, first orbital rail constraint 1510 has too small a radius to allow the virtual camera 1530 to view all the subjects, especially one subject 1540 who is not in the frame at all. The orbital rail constraint 1520 provides a much better vantage point for capturing the subjects within the video frame than the constraint 1510, and it is determination of the orbital rail constraint with a most suitable vantage point that the step 540 aims to determine” Andronikos teaches a camera skid (virtual camera 1530) choses the path 1520 to move around the objects (Fig. 5) to have a much better vantage point for capturing the subjects within the video frame than the path 1510.
Lam and Andronikos are combinable see rationale in claim 1.
Andronikos teaches a camera skid configured to be moved without following a visible definition;
a set of cameras on the camera skid;
including an irregular path determined based on enablement of the set of cameras to detect three-dimensional characteristics of the physical object for inclusion in the image data during the moving of the camera skid, the path also determined based on a speed;
Claim 9 is substantially similar to claim 1 is rejected based on similar analyses.
Regarding Claim 11, Lam as modified discloses the non-transitory machine-readable storage medium of claim 9, operations further comprising: 
determining an additional path for the camera skid, the determining of the additional path based on the additional path allowing the set of cameras on the camera skid to capture more details of the physical object; and 
using the additional image data the image data to generate the three- dimensional model of the physical object.  
Claim 11 is substantially similar to claim 8 is rejected based on similar analyses.
Regarding Claim 12 (Canceled). 
Regarding Claim 13 (Currently amended), Lam in view of Androniko discloses a method (Lam, [0007] “A method”) of generating a three-dimensional model of a physical object without following a visible definition (Lam [0040] “captured image data of the imaged real object OB1 is associated with data of a 3D model”) comprising: 
causing a camera skid to be moved around (Lam, Fig. 1, [0042] “the imaging section 40 can be moved along a circular rail RL centering on a specific axis” and Fig. 6, [0061] The meter MT1 is an image indicating a distance  between the imaging section 40 and the real object OB1” Lam teaches a camera skid (a rail RL with attached of a imaging section 40 (camera) is configured to move along a circular the physical object OB1, Fig. 1;
causing capturing of image data corresponding to the physical object using a camera on the camera skid (Lam, [0013] “the captured image data, a video sequence which is obtained while the imaging section is being moved relative to the real object” and Fig. 6, [0061] The meter MT1 is an image indicating a distance between the imaging section 40 and the real object OB1” a camera (image section 40) on the camera skid (a rail RL) can capture a series of image data (video sequence)  corresponding to the real object OB1; and
 determining a path for the camera skid, the path (Lam, Fig. 1, [0042] “The imaging section 40 images external scenery on the basis of the control signal transmitted from the main body section 100, the imaging section 40 can be moved along a circular rail RL centering on a specific axis” a computing device (100)  determines a path of the camera skid (rail RL) is a circular path (Fig. 1)  (Lam,  Fig. 2, [0042] “The imaging section 40 is moved along the rail RL on the basis of the control signal by an actuator 41, the real object OB1 is disposed on the specific axis, and thus the imaging section 40 can image the real object OB1 while being rotated by 360 degrees” and  [0046] “The 3D model storage portion 121 stores a 3D model (3D CAD model) created by using computer-aided design (CAD) as a 3D model corresponding to a shape and a structure of the real object OB1” and [0056] “a rigid body conversion matrix included in view parameters on the basis of the view and the depth map so that re-projection errors are minimized on a virtual plane… of the imaging section 40, the image contour and the contour of the 2D model are aligned with each other on the display section 20 with higher accuracy” and Fig. 6, [0061] The meter MT1 is an image indicating a distance between the imaging section 40 and the real object OB1” Lam teaches determine a path (the imaging section 40 move along the rail RL) a based on a quality of a real object (OB1) is disposed on the specific axis associate with a 3D model (CAD) generates a shape and structure of the real object (image data) with a high accuracy on basis of receiving the control signal by an actuator 41 (signal on the path) and a known distance MT1 between the real object (OB1) and the imaging section 40.
However, Lam does not explicitly teach a camera skid configured to be moved without following a visible definition;
a set of cameras;
	including an irregular path determined based on enablement of the set of cameras to detect three-dimensional characteristics of the physical object for inclusion in the image data during the moving of the camera skid, the path also determined based on a speed;
Androniko teaches a camera skid configured to be moved without following a visible definition;
a set of cameras;
	including an irregular path determined based on enablement of the set of cameras to detect three-dimensional characteristics of the physical object for inclusion in the image data during the moving of the camera skid, the path also determined based on a speed;
Claim 13 is substantially similar to claim 1 is rejected based on similar analyses.
Regarding Claim 20, Lam as modified discloses the method of claim 13 further comprising: 
determining an additional path for the camera skid, the determining of the additional path based on the additional path allowing the set of cameras on the camera skid to capture more details of the physical object; and 
using the additional image data the image data to generate the three- dimensional model of the physical object.
Claim 20 is substantially similar to claim 8 is rejected based on similar analyses.
Claims 2-7, 10, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable by Lam et al. (U.S. 2017/0287165 A1) in view of Andronikos et al. (U.S. 2019/0080495 A1) and further in view of Laurino (U.S. 10,685,478 B1).
Regarding Claim 2, Lam discloses the system of claim 1 wherein the camera skid further includes captured data generated by the CPU is combined with the image data to perform the generating of the three-dimensional model of the physical object using the known distance (Lam, Fig. 1, [0041] “The image processing system SYS includes a main body section 100” and Fig. 2, [0046] “The 3D model storage portion 121 stores a 3D model (3D CAD model) created by using computer-aided design (CAD) as a 3D model corresponding to a shape and a structure of the real object OB1” a computing device (100) generates a 3D model (121) corresponding to a shape and a structure of the real object OB1 including the captured image data (123) and distance.
However, Lam does not explicitly teach the camera skid further includes depth sensors, and wherein depth sensor data generated by the depth sensors is combined with the image data to perform the generating of the three-dimensional model of the physical object.
Laurino teaches the camera skid further includes depth sensors, and wherein depth sensor data generated by the depth sensors is combined with the image data to convert the image data into a three-dimensional model of the physical object (Laurino, Col. 3 lines 19-31 “the sensor 114 comprises one or more sensors usable, the sensor is a depth sensor that uses to determine the depth of an object based on data acquired using multiple image capture devices in the sensor 114”  and Col. 10 lines 1-3 “the physical location may be determined at least in part using a depth sensor or other sensor capable of obtaining data from which a distance of an object to the sensor may be determined” and Col. 11 line 63-68 “the system performing the process 700 may obtain information about a virtual space associated with a physical space to represent at least part of a three-dimensional (3D) environment in the virtual space” Laurino teaches a depth sensor can capture images of depth of an object for combining with the image data to perform generating 3D model.
Lam, Andronikos and Laurino are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Lam to combine with depth sensors (as taught by Laurino) in order to apply depth sensors because Laurino can provide a depth sensor can capture images of depth of an object for combining with the image data to convert to 3D model (Laurino, Col. 3 lines 19-31, Col. 10 lines 1-3). Doing so, it may provide well-known features may be omitted or simplified to avoid obscuring (Laurino, Col. 2, lines 18-19).
Regarding Claim 3, the system of claim 2 Lam as modified does not explicitly teach wherein the camera skid is maintained at a distance using, at least in part, the depth sensor data.  
Laurino teaches wherein the camera skid is maintained at a distance using, at least in part, the depth sensor data (Laurino, Col. 3 lines 19-31 “the sensor is a depth sensor that uses to determine the depth of an object based on data acquired using multiple image capture devices in the sensor 114, to determine a distance and/or shape of an object”  and Col. 10 lines 1-3 “the physical location may be determined at least in part using a depth sensor or other sensor capable of obtaining data from which a distance of an object to the sensor may be determined” the depth sensor can determine the depth of object, the distance from object to the sensor and the shape of object.
Lam, Andronikos and Laurino are combinable see rationale in claim 2.
Regarding Claim 4, the system of claim 3 Lam as modified does not explicitly teach wherein the computing device modifies the path to maintain the distance between the set of cameras and the physical object captured data associated with each image.
Andronikos teaches the computing device modifies the path to maintain the distance between the set of cameras and the physical object as images are created, based on captured data associated with each image (Andronikos, [0002] “in an arrangement where a subject is surrounded by a ring of cameras, corresponding to a position in between (real camera) captured views” and [0138] “As seen in FIG. 15, first orbital rail constraint 1510 has too small a radius to allow the virtual camera 1530 to view all the subjects, especially one subject 1540 who is not in the frame at all. The orbital rail constraint 1520 provides a much better vantage point for capturing the subjects within the video frame than the constraint 1510, and it is determination of the orbital rail constraint with a most suitable vantage point that the step 540 aims to determine” Andronikos and Laurino teaches a camera skid (virtual camera 1530) choses the path 1520 (modify the path) to move around the object (Fig. 15) to maintain a same distance to object and have a much better vantage point for capturing the subjects within the video frame than the path 1510 by a depth sensor (taught by Laurino).
Lam and Andronikos are combinable see rationale in claim 1.
Laurino teaches wherein the known distance changes as images are created, but is determined using the depth sensor data for each image (Laurino, Col. 5 lines 18-23 “the mask 102 is overlaid on each image frame at the location that would be projected on the portion of the individual 108 for as long as the sensor 114 in combination with the computing system 106 determines that the individual 108 is in the path of the projection from the projector 112” Laurino teaches using the depth sensor data to combine with the computing system for each individual/image.
Lam, Andronikos and Laurino are combinable see rationale in claim 2.
Regarding Claim 5, the system of claim 1, Lam as modified  does not explicitly teach wherein the camera skid includes a set of  depth sensors configured to track a location of the camera skid relative to a fixed object or a marker relative to the physical object, the system further comprises a second camera configured to trackF231.P19B3523 the camera skid as it moves along and the computing device is further configured to communicate location data to the camera skid for adjustment of the path. 
Laurino teaches the camera skid (Laurino, Col. 5 lines 48-52 “in FIG. 2, the environment 200 may include one or more individuals 208A-08B within an enclosure having a dome-shaped projection surface 210 upon which a plurality of projectors 212A-12B” a combination between Andronikos ‘s camera (120A-120X) and Laurino’s ceiling (dome-shaped) can be used to teaches a ceiling above the camera skid) includes a set of depth sensors tracking a location of the camera skid relative to a fixed object or marker relative to the physical object (Laurino, Col.3 lines 19-25 “the sensor 114 comprises one or more sensors usable, the sensor is a depth sensor that uses one or more of a variety of techniques” and Fig. 2, Col. 6 lines 52-55 “The sensor 214 may be used to detect the position and/or orientation of the one or more individuals 208A relative to each of the plurality of projectors 212A-12B” a set of depth sensors (214) track a location of the camera skid relative to a object (detect positon of individuals 208A to physical objects (202A, 202B), and
 	a second configured to trackF231.P19B35 23 the camera skid as it moves along and communicating location data to the camera skid for adjustment of the path (Laurino, Fig. 2, Col. 6 lines 19-22 “Conversely, a second individual 208B intersects with the projection of the image 204 by the projector 212B, but does not intersect with the projection of the image 204 by the projector 212A” a combination between Andronikos ‘s camera (120A-120X) and Laurino’s a second projector 212B moves along can be used to teaches communicating location data (the image 204) for adjustment to pathing of camera skid (does not intersect with other camera).
Lam, Andronikos and Laurino are combinable see rationale in claim 2.
Regarding Claim 6, the system of claim 1, Lam as modified does not explicitly teach wherein a substantially uniform background is included surrounding the physical object to provide for higher contrast when capturing the image data.
However, Laurino teaches wherein a substantially uniform background is included surrounding the physical object to provide for higher contrast when capturing the image data (Laurino, Col. 6 lines  61-64 “The determination…where in the image 204 that a shadow of the portion of the corresponding individual created by the virtual light sources 216A-16B would fall” and Col. 7 lines 1-10 “The locations of the one or more individuals 208A-08B in the physical space may also be mapped to locations in the virtual environment such that the system of the present disclosure can determine the size and location of the one or more masks 202A-02B in the image 204 by calculating where shadow casts from the locations of the one or more individuals in the virtual environment, due to the virtual light sources 216A-16B, would fall in the virtual environment” Laurino teaches a substantially uniform background surrounding the physical object to provide for higher contrast (calculating the shadow casts from the background locations of individuals due to the light source) to provide higher contrast when capturing the image data (204).
Lam, Andronikos and Laurino are combinable see rationale in claim 2.
Regarding Claim 7, the system of claim1, Lam as modified does not explicitly teach wherein the computing device is further configured to determine the path, using depth sensor data generated by one or more depth sensors on the camera skid and an analysis of the size and complexity of the physical object.  
However, Laurino teaches wherein the computing device is further configured to determine the path, using depth sensor data generated by one or more depth sensors on the camera skid and an analysis of the size and complexity of the physical object (Laurino, Col. 3 lines 19-41 “the sensor is a depth sensor that uses to determine a distance and/or shape of an object, to determine the depth of an object based on data acquired using multiple image capture devices in the sensor 114, utilizes a structured three-dimensional scanner that measures three-dimensional shapes of objects” Laurino teaches using the depth sensor to analysis of the size (shape) and complexity of the physical object (location, measures three-dimensional shapes of objects).
Lam, Andronikos and Laurino are combinable see rationale in claim 2.
Regarding Claim 10, Lam as modified discloses the non-transitory machine-readable storage medium of claim 9 wherein the known distance is defined by at least one of a physical line drawn on a floor below or a ceiling above the camera skid includes a set of depth sensors configured to track a location of the camera skid relative to a fixed object or a marker relative to the physical object; and the operations further comprise causing a second camera to track the camera skid as it moves around the physical object and communicating location data to the camera skid for adjustment of the path. 
Claim 10 is substantially similar to claim 5 is rejected based on similar analyses.
Regarding Claim 14, Lam as modified discloses the method of claim 13 wherein the camera skid further includes depth sensors and wherein depth sensor data generated by the depth sensors is combined with the image data to perform the generating of the into a three-dimensional model of the physical object.  
Claim 14 is substantially similar to claim 2 is rejected based on similar analyses.
Regarding Claim 15, Lam discloses the method of claim 14 wherein the camera skid is maintained at a distance using, at least in part, the depth sensor data.  
Claim 15 is substantially similar to claim 3 is rejected based on similar analyses.
Regarding Claim 16, Lam as modified discloses the method of claim 15 wherein the computing device modifies the path to maintain the distance between the set of cameras and the physical object changes as images are created, based on the depth sensor data associated with each image.  
Claim 16 is substantially similar to claim 4 is rejected based on similar analyses.
Regarding Claim 17, Lam as modified discloses the method of claim 13 wherein camera skid includes a set of depth sensors configured to track a location of the camera skid relative to a fixed object or a marker relative to the physical object, the method further comprises using a second camera to track the camera skid as it moves along the path and communicating location data to the camera skid for adjustment of the path. 
Claim 17 is substantially similar to claim 5 is rejected based on similar analyses.
Regarding Claim 18, Lam as modified discloses the method of claim 13 wherein a substantially uniform background is included surrounding the physical object to provide for higher contrast when capturing the image data.  
Claim 18 is substantially similar to claim 6 is rejected based on similar analyses.
Regarding Claim 19, Lam as modified discloses the method of claim 13, wherein the method further comprises determining the path, using depth sensor data generated by one or more depth sensors on the camera skid and an analysis of the size and complexity of the physical object.  
Claim 19 is substantially similar to claim 7 is rejected based on similar analyses.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                             



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        
/SING-WAI WU/Primary Examiner, Art Unit 2611